EASTERBROOK, Circuit Judge,
with whom GOODWIN, Circuit Judge, joins, concurring.
The root of the current dispute is the consent decree, which leads me to append some thoughts that in light of the parties’ litigating strategy belong more properly in a concurrence than in the opinion of the court. How the Department of Children and Family Services carries out its tasks is a subject of great moment. Like the public at large, Patrick Murphy, Cook County’s Public Guardian, is understandably interested. The ACLU, which commenced this suit in the name of the neglected children of Illinois, *302believes that the Illinois legislature has acted unwisely — that it has been too stingy with money and has given the DCFS the wrong set of priorities. The ACLU and the DCFS do not necessarily agree on the right way to handle the needs of children, but they coincide in thinking that the legislative solution is the wrong one. So they assented to moving the subject from the legislature’s province to their own. The legislature of Illinois was not consulted about, and did not accede to, this reallocation of political power — and, even if the legislature had consented, the judge should not have been an accomplice to the transfer of a political question to a judicial tribunal. Kasper v. Board of Election Commissioners, 814 F.2d 332 (7th Cir.1987).
The provisions of the decree place the court in charge of a public agency. This was not done to redress a clear legal wrong; the court has not found any concrete wrong, and it has not held that the provisions of the decree are the least application of federal power needed to rectify that wrong. Scholars and political society alike are at a loss to know how to protect and educate the children of collapsing or nonexistent families. When parents take drugs, or neglect their kids, or are simply unable to raise them, what should be done? Educate the parents and rebuild the family (at what chance of success and risk in the interim)? Put the children in foster homes (but what ensures that the foster parents will be better)? Resort to boarding schools and orphanages? What resources should be devoted to social work, as opposed to more police and better schools? No set of rules can compel social workers to work hard or become wise, let alone to find solutions to problems that perplex the best students — many of whom think that the current social services apparatus should be abolished rather than “reformed.” The assertion that the Constitution of 1787, the Civil War Amendments of 1866 to 1871, and the gloss on these documents provided by lawyers, contain the solution to a novel, grave, and seemingly intractable social problem of the 1990s shows only that desperate problems induce desperate hopes. Beyond insisting that the state not deliberately make things worse, the Constitution is silent. De-Shaney v. Winnebago County Department of Social Services, 489 U.S. 189, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989); K.H. v. Morgan, 914 F.2d 846 (7th Cir.1990); cf. Hassan v. Wright, 45 F.3d 1063, 1070 (7th Cir.1995). Federal statutes have more to say but many of their rules are not enforceable in private actions. Suter v. Artist M., 503 U.S. 347, 112 S.Ct. 1360, 118 L.Ed.2d 1 (1992). No surprise, then, that the judge did not find a legal imperative. Instead the court permitted the ACLU and the DCFS to set themselves up as the legislative arm of Illinois for child welfare policy. The consent decree reads not like a judgment rectifying a violation of law but like a statute setting an agency’s agenda — complete with deadlines for the promulgation of rules and promises designed to mollify diverse interest groups.
Having entered the political thicket, the judge has discovered that the litigants behave like politicians. As we remarked when instructing the district court to vacate another consent decree that seized control of a political subject, “[pjolitics is unruly and often unpleasant; judicial regulation of political affairs does not end the conflict but only shifts the venue.” Evans v. Chicago, 10 F.3d 474, 482 (7th Cir.1993) (en banc). The parties bicker (each side has its own preferred program), they posture for the press, and like other politicians they think that they could accomplish more if only their deals (and therefore the identity of the losers) were less visible. Non-parties, hovering about the proceedings to lobby for their preferred solutions, clamor for places at the bargaining table. The judge believes that the litigants will be more amenable to compromise if he moves bargaining into chambers and off the record. The legislative practice of holding closed markup sessions, preceding an open and largely ceremonial vote, has come to the judicial branch.
Yet no one has asked us to restore this subject to the people’s representatives. Patrick Murphy, the appellant, supports the consent decree. He seeks only a larger role for himself — and he is right to think that his voice carries farther in the courtroom than in the legislative cacophony. Having acquiesced in transferring a political question to the judiciary, however, Murphy is poorly *303situated to demand that the case be handled with the tools developed for the resolution of adversarial litigation. Murphy has weakened his own position by the selection of arguments. He wants to intervene; yet a panel of this court recently rebuffed that request, B.H. v. Ryder, 984 F.2d 196 (7th Cir.1993), and subsequent events do not justify revisiting so recent a decision. Murphy seeks party status so that he can wrest some control from the ACLU, which is representing the class; yet in the wake of our 1993 decision he abjures any challenge to the adequacy of the ACLU’s representation. Disagreement with the appointed representative’s decisions does not justify intervention.
As for the conferences in chambers: Murphy stakes his all on the Constitution of the United States. Many doctrines limit the power of courts to put hearings and information off the record. See Grove Fresh Distributors, Inc. v. Everfresh Juice Co., 24 F.3d 893 (7th Cir.1994); In re Krynicki, 983 F.2d 74 (7th Cir.1992) (Easterbrook, J., in chambers); In re Reporters Committee for Freedom of the Press, 773 F.2d 1325 (D.C.Cir.1985) (Sealia, J.); In re Continental Securities Litigation, 732 F.2d 1302 (7th Cir.1984). Murphy bypasses the common law in order to tackle a juicy constitutional topic. Like most litigants who disdain mundane “legal” arguments on their way to the Constitution, Murphy has pleaded himself out of court. For there is no constitutional right to peer into a judge’s chambers — any more than the Constitution requires Congress to open its markup sessions or conference committee meetings (or, for that matter, the cloakrooms) to the public. Indeed, the Constitution often gives the government a privilege to do its business off the record. United States v. Nixon, 418 U.S. 683, 705-08, 94 S.Ct. 3090, 3106-08, 41 L.Ed.2d 1039 (1974); Public Citizen v. Department of Justice, 491 U.S. 440, 109 S.Ct. 2558, 105 L.Ed.2d 377 (1989). Rights of access are few and far between. Thornburgh v. Abbott, 490 U.S. 401, 109 S.Ct. 1874, 104 L.Ed.2d 459 (1989).
No one doubts that lawyers for the ACLU and the DCFS could repair to a hotel room, there to hammer out their differences without the presence of Murphy or anyone else. The district judge could send a mediator to that conference without constitutional objection. When the district judge himself plays the role of mediator, the principle is no different. See Cincinnati Gas Co. v. General Electric Co., 854 F.2d 900 (6th Cir.1988) (first amendment does not create a right of access to summary jury trial used as a settlement device); Capital Cities Media, Inc. v. Chester, 797 F.2d 1164 (3d Cir.1986) (en banc) (no constitutional right of access to historically closed judicial proceedings); United States v. Corbitt, 879 F.2d 224 (7th Cir.1989) (no constitutional right of access to presentence reports). Congress and many state legislatures have concluded that open deliberation often serves the public interest. The increasing number of open legislative proceedings, coupled with statutes such as the Freedom of Information Act, 5 U.S.C. § 552, the Federal Advisory Committee Act, 5 U.S.C.App. §§ 1-14, and the Government in the Sunshine Act, 5 U.S.C. § 552b, establish at least this much. That these are recent developments also shows that the first amendment does not compel open deliberations by public bodies. Until 1976, when the Sunshine Act obliged them to open their meetings, most federal agencies deliberated entirely in private. Congress and the President still make extensive use of off-the-record meetings and submissions. E.g., Meyer v. Bush, 981 F.2d 1288 (D.C.Cir.1993) (the Task Force on Regulatory Relief is not an APA agency, and thus is not covered by FOIA, because it gives advice to President and OMB rather than issuing self-executing commands; it may receive information and deliberate in private). So does the judiciary; after this court hears oral argument, exchanges among the judges and the crafting of an opinion proceed in secret. The Constitution does not compel the district court to open all chambers conferences to the general public — or to Murphy.
Whether holding particular discussions in secret would be an abuse of discretion is an issue not before us. Murphy posed an abstract question — whether the Constitution requires all chambers conferences to be open — and receives an abstract answer. Ascertaining the correct treatment of particular meetings under non-constitutional doctrines *304lies ahead. Lies ahead, that is, if the district judge continues to referee political deliberations. The judicial system ought to turn polities back to elected officials rather than to adopt ever more of the rules by which the political branches regulate their own proceedings.